Title: Stephen Higginson to John Adams, 30 Dec. 1785
From: Higginson, Stephen
To: Adams, John


          
            
              Sir.
            
            

              Boston

               December 30th. 1785.—
            
          

          Your obliging Letter by Callahan I received, and thank you for the
            information it contained. The picture you give me of the British-Cabinet, is no less
            humiliating and dangerous to them, than it is just—every circumstance that has come to
            our knowledge proves the description to be true; and so very corrupt have the leading
            men in that nation become, there is very little chance of their Affairs soon getting
            into a better State. But there are some instances of ill policy with respect to America,
            which can not rationally be imputed to the venality or selfishness of their Ministry,
            they seem rather to proceed from blindness and obstinacy—the interest of individuals
            does not appear to be involved in them, only so far, as they may be said to be
            interested in the national prosperity. Their disposition to cramp us in the Cod-Fishery,
            though it be clear, that as they depress ours they will increase the French Fishery, is
            an instance of that kind. They may wish to check our growth as a naval power, as it is
            possible, that with every precaution and by the wisest System of policy, they may not be
            able to prevent our employing that power to their hurt, at a future day—but they surely
            had much better take that chance, than by their own measures transfer that power from us
            to the French, since in this case they are sure of its being employed against them, till
            their subjection to France shall be effected.—
          The naval strength of the house of Bourbon was very much increased
            the last War—it is now about equal, as we suppose, to that of Britain; and from the
            impoverished and deranged state of the British Finances, there is every reason to
            imagine, that, if the French are equally attentive to their Marine for the coming as for
            the past ten years, they will exceed the British in the number and weight of their
            Ships. From their relative situation and Interests, it is clear, that the great Contest
            in future between those Nations will be for the dominion of the Sea; and a decided
            superiority on either side, will enable the one to give Law to the other. America, and
            particularly New-England, will be a very important Ally in such a Contest—Our situation
            will enable those to whom we may attach ourselves, to operate with great advantage
            against their Enemy; and we can not fail of becoming of some weight as a naval power,
            though both France and Britain should unite to depress us. In such a Contest, I see not,
            but we shall have it in our power a few years hence, by throwing our weight into either
            Scale, to decide the Question. The experience of the last War will show of how much
            importance we shall be in a future one between France and Britain having the advantage
            of our ports, our Supplies and our Men, the French, while much inferior to the British;
            were continually gaining advantages at Sea, and with ease eluded their more powerful
            Enemy—of how much more importance must we be, when their naval force shall be nearly
            equal, and ours very much increased.
          But to ease the apprehensions of the British at our growing
            importance, it may be truly suggested to them, that the same Line of policy which would
            tend to increase our growth, would at the same time attach us closely to them, and
            secure our weight hereafter in their favour. were they to act liberally towards us, and
            cultivate an intimate friendly connexion, our language, habits, manners and feelings
            would unitedly and forcibly operate to produce a connexion still more intimate and
            important—they would probably lead to an Alliance offensive and defensive—at least, they
            would then have good ground to hope for it, though we perhaps ought rather to fear it.
            certain it is, that whatever may be our future political importance, every circumstance
            would then be in their favour, and nothing but their own bad policy could probably
            prevent their turning our weight to their own advantage. we shall surely be intimately
            connected with either France or Britain, and I believe we shall always be interested in
            their Disputes—a great variety of circumstances lead me to think this will be the case,
            though against our national interest, and from present appearances it is more likely to
            be with the former than the latter.—
          There is one instance, at least, in which we are as much governed
            by our feelings and misled by our resentment, as the British; and we are acting as
            opposite to our Interest, as they can do to theirs—I mean with respect to the Refugees.
            The situation of those people at Shelburne &c. we know to be as forlorn and
            miserable, as can well be imagined. destitute of all means of supplying themselves, and
            forsaken by the British, they are suffering both hunger and cold—and were the Doors once
            opened to them for admission, those Settlements would soon be deserted. A Bill lately
            passed the lower house for admitting them according to the Treaty, but it stopped at the
            Senate, and is laid over to the next Session. the clamours of a few, who have plundered
            their Effects, and fear their admission lest a restoration should be the consequence,
            wrought upon the timid—and the Zeal of some, who are keen in their resentments and rigid
            in their notions, went far to prevent its passing the upper house. what will be its fate
            the next Session is very uncertain—I hope their feelings will subside, and their
            Judgements be less biassed, it may then have a chance of becoming a Law. The States do
            not yet seem prepared to take up this Question with Candour and upon right
            principles.—
          You appear to be pleased with our Navigation Act, and expect great
            advantages will result from it. I must confess, I have always had my doubts as to its
            effects, even upon the British; and I have no expectation that any of the Southern
            States will join us in a restraining System. Rhode-Island and New-Hampshire have passed
            Laws full as severe with respect to the British as ours, and Connecticut appears to be
            disposed to fall in with the same measures. Pensilvania is about passing a Law to
            prevent the British, and all others, from being the Carriers of Foreign Imports, other
            than their own, to her Markets—it is to apply alike to all Foreigners, and will not
            operate against the British more than others, only as they are more in the carrying
            Business than most Nations. As the great Object with the British in their darling
            navigation Act is to increase and secure their carrying Trade, they may not view with
            indifference the intention of Pensilvania, as such an Act will prevent them from
            carrying the produce of that State for others. Could all the States be brought to adopt
            a System of restraint upon the British, or Congress be impowered to form a System for
            the whole, I have no doubt you would soon find the British disposed to relax—a serious
            calculation of loss and gain from restraining Systems on both sides, would certainly
            lead them to do it—but this, however desireable, I can not but consider as very
            uncertain.—
          Experience and Observation most clearly evince, that, in their
            habits, manners and commercial Interests, the southern and northern States are not only
            very dissimular, but in many instances directly opposed—happy for America would it be,
            if there was a greater coincidence of Sentiment and Interest among them—then might we
            expect those national arrangements soon to take place, which appear so essential to our
            safety and happiness. The southern States are not and never can be the Carriers of their
            own produce, nor can they make any figure as naval powers. The northern States now are
            and ever will be, great Navigators, and their naval force will ever much exceed that of
            the Southern. hence a Jealousy in the latter, grounded on a fear of the growing
            importance of the former—hence also it is the interest of the southern States to have
            foreigners of every description resort to their ports, without any restraint, to
            purchase and carry off their produce. this Jealousy Doctor Franklin contributed largely
            to excite by his public and private Letters in 1783.—and this will lead the southern
            States to oppose the empowering Congress to regulate Trade; and if such power was given,
            their members in Congress would oppose any exercise of it, that would tend to prevent a
            free exportation of their produce.—These are among the insuperable difficulties, in my
            mind, which attend some of our national Concerns; and I very much fear they will
            eventually prevent those Arrangements, which are necessary to render our Union permanent
            and happy. I have seen this opposition and Jealousy operate too frequently and forcibly,
            to expect, that we shall easily unite or harmonize on such Questions—and, to me, they
            appear too well founded to suppose, that the southern States will soon lose the
            impression. How these difficulties are to be removed, if they do exist, or what will
            probably result from them to the Union, are important and difficult Questions. perhaps
            nothing less than an apprehension of common danger will induce the States, to attend
            less to their seperate and more to the general Interest in such Cases; but, however
            plain it may appear to the real politician, it is not easy in the moment of peace, to
            impress upon the public mind, an apprehension of danger from such interested principles;
            or to show, that the individual Interests of the States can not be permanently secured,
            till those of the Union shall first be established on a firm and equitable Basis.—
          Our Cod-Fishery has very much increased this year, and the quantity
            of Fish caught has been great for the number of Vessels employed—Fish has been in much
            demand all the season from the number of Foreigners who came after it, the price of
            course has been high—another year we shall make a great figure in this Fishery.—Our
            Whale-Fishery has dwindled very much, one year more under the same circumstances would
            finish it. The Bounty granted the last Session by Government, will in some degree
            support this valuable branch of Business, and may serve to check the disposition of our
            Fishermen to enter into the service of the Nova-Scotians—so great were the sufferings of
            that class of men from the reduced price of their Oil, and so great the inducements held
            out to them from Nova-Scotia, that a large proportion of them at Nantucket and Cape-Cod
            had actually made arrangements for removing their Families—a few months delay more to
            afford them relief, and they would have been irrecoverably lost to Massachusetts—but,
            they are now saved, at least for the present.—
          The granting this Bounty was a well timed instance of sound
            policy—by it we not only retain a numerous and valuable set of Men, but it is evidence
            that we know and attend to our Interest as a State—it shows that notwithstanding our
            losses and expences during the War, we have still such rescources, as enable us to
            support with dignity our Government, and to apply large Sums as Bounties to open new, or
            to extend old branches of Commerce.—
          The manufacture of Pot and Pearl Ashes was almost suspended during
            the War, and many of the works were converted to other uses or suffered to decay—it has
            again been revived, and the quantity manufactured the last year was very large, though
            not equal to what it was before the War. As our Ashes is preferred in England and
            Ireland to any that is made in Europe, and always obtains a better price, we may
            reasonably expect to see this Branch of Business, extended as far, as the European
            Markets will support it. There are some other Manufactures that may be pushed with
            advantage in this Country, which will either furnish us with means of paying for such
            Imports as we need, or will render part of our present importations no longer
            necessary.—of this kind is the manufacture of Nails, which, being pursued by our Farmers
            in the Winter Season, whose time for want of some such employment is, during that part
            of the year, lost both to themselves and the public, the whole value of the labour, or
            near it, will be saved to the Country. the manufacture of Mens, Womens and Childrens
            Shoes, Boots, Sadlers Wares, Wool-Cards, various kinds of coarse Woollens and Iron
            Wares, these and many others may also be reckoned as profitable employments for our
            Country people in the Winter. We already export very considerable quantities of some of
            these Articles to the southern States, and the West-Indies will soon, I expect, take off
            some of them, when we shall have brought them to higher perfection in the
            workmanship.—The British, by depriving us of a good part, of our former means of
            remittance, have obliged us to desist from importing several kinds of their
            manufactures; and have created a disposition to discontinue the use of those Articles,
            or to manufacture them ourselves—to their ill policy in this respect shall we be
            indebted, for the establishment of the nailing Business, and such other branches of
            manufacture, as our Farmers can pursue with advantage in the Winter Season. Lynn will
            furnish us with Shoes, Hingham and Bridgwater with Nails &c. &c. To
            increase our manufactures has become the rage of the day—this disposition is undoubtedly
            a right one, it should be the business of Government to encourage it, and at the same
            time to direct it to proper Objects—otherwise an ill judged or blind Zeal may put us
            upon attempts to which we are incompetent, or by urging us to grasp at too many Objects
            at once, prevent our excelling or being able to pursue any of them with advantage. It is
            undoubtedly true that, from local or other circumstances, almost every Country has its
            proper and peculiar Objects of manufacture and Commerce, such as it can pursue with more
            advantage than other nations, and more to its own benefit than can be derived from any
            other pursuit. To fix the attention of the people to these Objects, to make the most of
            their disposition to engage in manufactures by giving it a proper direction, is the duty
            and should be the attention of Government. It would not be more absurd for a man to aim
            at manufacturing every thing, that he wanted to use in his own Family, instead of
            pusuing his own proper Business which he well understands; than for a Nation to think of
            raising or manufacturing within itself, every Article that is either necessary or
            convenient. The absurdity of this Idea will be greatly increased, when applied to a
            commercial people, as the attempting to practice upon it, would be in effect to attempt
            the destruction of all Commerce; for it is by the exchange only of superfluous Articles
            between Nations, that Commerce can be supported, or rather it is this exchange which
            constitutes Commerce—
          The exportation of our Country produce, such as Beef, Pork, Butter
            and Cheese &c—has very much increased, and we have a fair prospect of vying
            with, if not in a good degree to supplant, the Irish in the West-Indies and other
            Markets. Some late Laws regulating the packing of Beef &c., when exported, will
            be of great use if duly executed. Some of these Articles, have been sent even to the
            Cape of good Hope, and were found there to answer very well.—Could we be brought to
            confine our importations to Articles of necessity, or even of convenience, we should
            have the balance of Trade with Europe in our favour another year—but so strong are the
            habits of excess and dissipation, which were contracted during the War, that time and
            our necessities only can root them out. Our Exports this year to Pensilvania, Virginia
            and Carolina have exceeded our Imports from thence; and have been nearly equal to what
            we have consumed, and what we have exported in a circuitous Trade of their produce—the
            consequence has been highly beneficial to us, by saving the Money which we used to send
            to those States, and extending the culture or manufacture of those Articles which they
            take from us.—
          Our Government has become very respectable, much more so than that
            of any of our Sister States; and the people now generally conceive, that it is their
            Interest to increase its Energy—this Sentiment seems to be a popular one—it should be
            encouraged both by precept and example, as great public benefits will certainly result
            from it. The character of Massachusetts stands high, and is rising; even in Money
            matters, we are much more liberal than our neighbours—as a proof of this, I now inclose
            you a report made the last Session, which is calculated not only to provide amply for
            the Interest on the States Debt, but to reduce the principal—this report, I have strong
            hopes will be adopted the next Session, it being the general Sentiment, that we can and
            ought gradually to reduce the Debt.—if spirited measures are taken to effect this, it
            will give Massachusetts additional weight in Europe and America; even the British, with
            all their prejudice, must learn to view us with some degree of respect.—
          You will naturally observe that I now give you a different View of
            Affairs, from that in my last Letter—I then confined myself to our mercantile situation,
            and as we stand related to Europe, and particularly to Britain. Those who have imported
            largely from the British are generally in distressed circumstances, they have incurred
            Debts they never will be able to discharge—many failures have already happened, and many
            more must happen. the distresses of those people must, and will, be communicated to
            others, who are connected with them in Business; and this connexion is so extensive, as
            to affect a great part of those who are engaged in Trade. But these things, however
            painful for the present; will eventually produce the most lasting and extensive benefits
            to the State—by reviving habits of industry and œconomy—and by teaching us, that to be
            easy and independent in our circumstances, we must confine our expences within
            reasonable Bounds.—I have now written freely to you, too much so perhaps on some points,
            was it to any other person when your more important Avocations will permit, you will
            much gratify me by such communications on these Subjects, as you may think proper to
            give.— With my respects to Mrs Adams and her Daughter, and
            my best Wishes for your health and success in negociation, I have the honor to be very
            respectfully Sir / Your most huml. Servant.
          
            
              
            
          
        